NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         MAY 03 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JOHN SHAW, AKA John Hsia,                         No. 15-15173

                Plaintiff - Appellant,            D.C. No. 3:13-cv-02532-NC

 v.
                                                  MEMORANDUM*
ANDRE CHANG, Officer,

                Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Northern District of California
                 Nathanael M. Cousins, Magistrate Judge, Presiding**

                              Submitted April 26, 2016***

Before:         McKEOWN, WARDLAW and PAEZ, Circuit Judges

      John Shaw a.k.a John Hsia, a former California state prisoner, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that he was denied access to the courts while he was incarcerated. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

summary judgment. Tatum v. City & County of San Francisco, 441 F.3d 1090,

1094 n.3 (9th Cir. 2006). We affirm.

      The district court properly granted summary judgment because Shaw failed

to raise a genuine dispute of material fact as to whether defendant’s actions caused

the dismissal of Shaw’s federal habeas action or otherwise impaired Shaw’s ability

to pursue federal habeas relief. See Lewis v. Casey, 518 U.S. 343, 349-53 (1996)

(access-to-courts claim requires showing that the defendant’s conduct caused

actual injury to a non-frivolous legal claim).

      Because we affirm on the merits, we do not reach the district court’s

alternate basis for granting summary judgment that Shaw did not exhaust his

administrative remedies.

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Shaw’s pending motions and requests are denied.

      AFFIRMED.




                                           2                                   15-15173